t c memo united_states tax_court james s callahan and carol s callahan petitioners v commissioner of internal revenue respondent docket no filed date p-w was facing foreclosure on two pieces of real_property she discussed the matter with a promoter of certain sale-leaseback transactions who informed p-w that the transactions could save her properties from foreclosure p-w entered into the transactions under which p-w sold each property to the promoter’s designee and leased the property back for a year with an option to purchase the property upon expiration of the lease the loan on the first property florida property was fully paid the loan on the second property new jersey property was partially paid and the balance of the loan was forgiven p-w’s payment of rent on the florida property was prepaid using proceeds of the sale of that property p-w’s payment of rent on the new jersey property was prepaid in part using the proceeds of the sale of that property ps now claim that the promoter defrauded p-w on the sale of the new jersey property and that the sale is therefore not a sale for federal_income_tax purposes ps note that a new jersey court has since voided the sale of the new jersey property ps also claim that the amount that r determined that p-w realized on each sale was less than the amounts that p-w actually realized held the sale of the new jersey property was a sale for federal_income_tax purposes held further p-w realized both capital_gain income and discharge_of_indebtedness ordinary_income on the sale of the new jersey property in the amounts indicated held further p-w realized gain on the sale of the florida property in the amount indicated held further ps are liable for an accuracy-related_penalty under sec_6662 mark k silver and sheila mints for petitioners erik m sternberg and patricia young taylor for respondent memorandum findings_of_fact and opinion laro judge respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax and a dollar_figure accuracy-related_penalty under sec_6662 respondent’s amended answer alleges that the deficiency i sec_1 unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue and rule references are to the tax_court rules_of_practice and procedure and dollar amounts are rounded dollar_figure an increase of dollar_figure and that the accuracy-related_penalty is dollar_figure an increase of dollar_figure respondent’s increased amounts relate solely to the sale of the new jersey property discussed below the tax effects of which were not reflected in the notice_of_deficiency we decide the following issues whether carol s callahan realized income on the sale of two pieces of real_property we hold she did to the extent stated whether petitioners may deduct charitable_contributions and qualified_residence_interest in amounts greater than respondent allows we hold they may to the limited extent stated and whether petitioners are liable for the accuracy-related_penalty under sec_6662 we hold they are petitioners initially challenged respondent’s determinations that they failed to report dollar_figure of gambling winnings and dollar_figure of wages and that they were not entitled to deduct dollar_figure of residence mortgage interest and dollar_figure of state_and_local_income_taxes we reject respondent’s determination as to the gambling winnings because the parties have since stipulated that petitioners did report the dollar_figure as income we sustain respondent’s determinations as to the wages and to the referenced deductions because petitioners have advanced no argument in brief challenging those determinations see 121_tc_308 noting that arguments not advanced on brief may be considered abandoned 117_tc_117 n same findings_of_fact i preliminaries some facts were stipulated and we incorporate the parties’ stipulated facts and their accompanying exhibits into our findings petitioners resided in new jersey when they filed the petition they filed a joint federal_income_tax return for petitioners provided the court with a certified copy of a new york state court opinion and order showing that ronald losner was disbarred in and they ask the court to take judicial_notice of his disbarment we will do so see fed r evid a b and c providing that courts may take judicial_notice of adjudicative facts that are not open to dispute because they are supported by sources whose accuracy cannot reasonably be questioned we note however that this fact is of little if any relevance to our decisions today ii florida property a sale before date ms callahan owned a condominium in palm beach florida florida property the florida property was encumbered by a dollar_figure note fremont note payable to fremont investment loan ms callahan was personally liable on the fremont note ms callahan and her mother purchased the florida property before as joint_tenants with rights of survivorship her mother died in and her mother’s joint interest passed to ms callahan by operation of law ms callahan’s basis in the florida property was increased by dollar_figure as a result of her mother’s death at the start of ms callahan was in default on the fremont note and she received an unsolicited mailing from mr losner through his controlled_entity real_estate international rei the mailing offered to help individuals like ms callahan save their real_property from foreclosure ms callahan telephoned rei and spoke with mr losner who recommended that she participate in a lease buyback program to save her florida property mr losner explained that the program involved his acquiring the florida property from the lender through a short_sale his then leasing the florida property to ms callahan for one year and his then reconveying the property to ms callahan at the end of the year mr losner later introduced ms callahan to his mother shirley losner who eventually became the purchaser of record of the florida property ms losner’s involvement in the transaction was necessary because she had the required creditworthiness to obtain the requisite financing ms callahan voluntarily entered into the promoted transaction as to her florida property under the transaction she transferred that property to ms losner on or about date the hud-1 settlement statement florida hud-1 stated that the sale price was dollar_figure million and indicated that the dollar_figure million was paid primarily through ms losner’s payment of dollar_figure and her financing of the balance with washington mutual bank washington mutual but ms losner never actually used any of her funds to acquire the florida property instead the dollar_figure came from robert lucas and charles cueno in early date messrs lucas and cueno respectively wired dollar_figure and dollar_figure a total of dollar_figure to the escrow account of clear title abstract llc clear title account with the understanding that the wired funds would be repaid with a premium immediately after the sale closed washington mutual wired the loan proceeds of dollar_figure to the clear title account on date the florida hud-1 shows that dollar_figure of the sale proceeds was distributed as follows charges to ms callahan amount dollar_figure payoff of fremont note big_number ms callahan’s settlement charges big_number estimated_tax big_number taxes ms callahan’s closing cost contribution big_number county taxes to big_number big_number total the florida hud-1 also shows that dollar_figure of the sale proceeds was to be distributed to ms callahan the dollar_figure was not actually distributed to ms callahan instead on date dollar_figure was transferred from the clear title account to mr cueno’s escrow account the money borrowed from messrs lucas and cueno was then immediately returned to them from that escrow account with a premium dollar_figure was disbursed to mr lucas and dollar_figure was disbursed to mr cueno of the remaining proceeds dollar_figure was disbursed to rei and dollar_figure was disbursed to ms callahan b lease as part of the sale-leaseback transaction ms losner and mr losner entered into a one-year residential lease florida lease with ms callahan the florida lease began on date and ended on date and provided that ms callahan would pay mr losner monthly rent of dollar_figure all rent due under the florida lease was prepaid using funds from the sale of the florida property under the florida lease ms callahan was responsible for all maintenance_expenses related to the florida property the florida lease gave ms callahan the option to purchase the florida property at the end of the one-year term for dollar_figure million but ms callahan could at her option reduce the purchase_price to an amount no less than the amount of the landlord’s mortgage to wit dollar_figure by remitting the difference to the landlord the florida lease provided that in consideration for granting ms callahan the option to purchase the florida property and as a condition to the florida lease ms callahan had to pay an option_price of dollar_figure at the signing of the lease if ms callahan eventually exercised the option she would be responsible for paying all taxes and ms losner’s costs associated with the option purchase if ms callahan chose not to exercise the option the florida lease provided that she could extend the lease for six months and if she paid an extension fee of dollar_figure she could extend the lease for an additional six months while the term of the lease is actually longer than one year the parties refer to this lease as a one-year lease so do we the florida lease provided that the term of the lease could not exceed months ms callahan never extended the lease or exercised the option iii new jersey property a sale during all relevant times ms callahan and her husband lived in a home in montclair new jersey new jersey property ms callahan acquired the new jersey property in from her father for dollar_figure in date ms callahan obtained a dollar_figure million loan from wall street mortgage inc wall street note secured_by the new jersey property ms callahan was personally liable for the payment of the wall street note the wall street note was assigned to u s bank n a u s bank in date at or about that time the wall street note was in default for nonpayment and the servicing agent select portfolio servicing select portfolio had issued to ms callahan a delinquency_notice as of date the amount due under the wall street note was dollar_figure and interest was accruing daily at dollar_figure ms callahan made a payment of dollar_figure to select portfolio on date as of date the amount due under the wall street note was dollar_figure on date u s bank commenced an action in the superior court of new jersey chancery division in essex county chancery court to foreclose its mortgage on the new jersey property ms callahan first tried unsuccessfully to modify the loan and to refinance the new jersey property she then turned to mr losner for help to avoid foreclosure of the mortgage on the new jersey property mr losner negotiated with select portfolio for a short_sale of the new jersey property he then informed ms callahan that he would execute another lease buyback arrangement with her similar to what they did with the florida property by a letter dated date addressed to ms callahan and in response to her request select portfolio agreed to a short_sale for dollar_figure short_sale price in full discharge of the wall street note the agreement with select portfolio which did not identify the would-be purchaser required ms callahan to turn over to select portfolio any surplus funds received in excess of the short_sale price which select portfolio would apply to reduce the principal balance of the wall street note the agreement also required ms callahan to waive her rights to any escrowed funds or refunds from prepaid expenses select portfolio required that a copy of the hud-1 settlement statement be faxed to it at least hours before closing for its approval the letter stated the mortgage would be discharged and any foreclosure action against the new jersey property would be dismissed upon the satisfaction of all terms under the short_sale agreement the letter stated that no release of mortgage would be provided if select portfolio did not approve the hud- settlement statement or if funds remitted through closing did not agree with the approved hud-1 settlement statement on date ms callahan signed a contract to sell the new jersey property to mr losner’s associate alon wolkowitz for dollar_figure5 million the contract stated that mr wolkowitz paid a dollar_figure deposit on the date the contract was executed on date ms callahan executed a deed to transfer the new jersey property to a_trust for which she was the grantor and melanie wohl was the trustee immediately thereafter ms wohl as trustee transferred the new jersey property to mr wolkowitz for dollar_figure5 million the accompanying hud-1 settlement statement new jersey hud-1 showed a total_contract_price of dollar_figure5 million which mr wolkowitz financed partly through a mortgage loan from washington mutual for dollar_figure the new jersey hud-1 showed the following charges to ms callahan charges to ms callahan amount payoff of wall street note deposit placed with ms callahan ms callahan’s settlement charges total dollar_figure big_number big_number big_number after applying the charges the new jersey hud-1 showed that dollar_figure dollar_figure - dollar_figure was the cash to seller as a result of the transaction ms callahan was relieved of all of her liability for the wall street note secured_by the new jersey property at closing stefan siminou acting as the attorney and the closing agent for washington mutual oversaw the disbursements of the loan proceeds the following individuals appeared at the closing mr losner mr wolkowitz alyssa azran and an individual who purported to be ms callahan the loan proceeds were distributed in the following manner distributee amount siminou associates p c pan am mortgage select portfolio servicing equity settlement services inc victory blvd corp real_estate international alyssa azran total dollar_figure big_number big_number big_number big_number big_number big_number -13- panam acted as the mortgage broker in the transaction and it received dollar_figure as a commission mr losner was the principal_owner of this entity victory boulevard was the listed address of rei of mr wolkowitz’s employer and of ms losner this is not the full dollar_figure loan amount because the borrower paid the lender a fee in the amount of the difference ms callahan signed a form 1099-s proceeds from real_estate transactions dated date which stated that the sale price was dollar_figure5 million she also received a substitute form_1098 mortgage interest statement for from select portfolio the substitute form_1098 showed that ms callahan paid select portfolio dollar_figure in mortgage interest and dollar_figure in principal a total of dollar_figure b lease as part of the sale-leaseback transaction ms callahan executed a use and occupancy agreement new jersey lease dated date by which mr wolkowitz agreed to lease the new jersey property to ms callahan for residential purposes for a term of months the 12-month_period was from date until date and the stated monthly rent was dollar_figure the new jersey lease also stated that ms callahan would pay an upfront fee of dollar_figure and prepay dollar_figure of rent the new jersey lease required mr wolkowitz to pay for certain utilities and maintenance_expenses that were listed in the lease the new jersey lease also provided that mr wolkowitz was entitled to reimbursement for the cost of carrying any homeowner’s property insurance if all of the new jersey property was condemned or subject_to a government taking ms callahan’s rights under the new jersey lease would end on the date of the taking of title if the property was partially condemned mr wolkowitz could cancel the lease and demand the return of the property with rent due to the cancellation date in either case mr wolkowitz was entitled to the entire award of any taking to which ms callahan waived all claims the new jersey lease did not provide for any indemnification by ms callahan against any loss mr wolkowitz might suffer from a condemnation_award being less than mr wolkowitz’s purchase_price the new jersey lease gave ms callahan an option to purchase the new jersey property at the end of the lease’s one-year term at a price of dollar_figure5 million ms callahan could at her option reduce the purchase_price to an amount no less than the amount of the mr wolkowitz’s mortgage to wit dollar_figure by remitting the difference to mr wolkowitz as part of any such purchase of the new jersey property ms callahan was responsible for paying any taxes and fees that mr wolkowitz incurred in connection with the purchase ms callahan could extend the lease for six additional months in lieu of exercising her option for a fee of dollar_figure by date ms callahan had defaulted on the new jersey lease for nonpayment of rent by a letter dated date mr wolkowitz demanded a payment of dollar_figure including late charges to cure the default ms callahan wired that amount on date ms callahan never extended the lease or exercised the option under the new jersey lease petitioners continued to live at the new jersey property c chancery court proceedings on date jp morgan chase n a chase as successor to washington mutual and as the then-existing mortgage holder for the new jersey property commenced a foreclosure action in the chancery court chase alleged that mr wolkowitz executed a nonpurchase money mortgage on the new jersey property in favor of washington mutual on date and had defaulted for failing to make the promised monthly mortgage payments as early as date the chancery court eventually allowed ms callahan to intervene and in evidence are two versions of the same lease but showing different option prices each version was signed by both parties to the lease the second version of the lease indicated that the option_price was dollar_figure or dollar_figure if ms callahan remitted the difference ms callahan was unable to explain why there were two identical leases listing different option prices stayed the proceeding ms callahan alleged in her intervening complaint that title to the new jersey property was taken from her by fraud and that mr wolkowitz lacked a proper legal_title to execute and convey the mortgage on the new jersey property ms callahan commenced a separate but related lawsuit against mr wolkowitz alleging that he mr losner ms wohl and ms azran defrauded ms callahan of valid title to the new jersey property mr wolkowitz failed to answer ms callahan’s complaint in that lawsuit and on date the chancery court entered a default judgment against mr wolkowitz march judgment the march judgment voided the transfer of the new jersey property to the trust and the trust’s transfer of the property to mr wolkowitz and it restored the legal_title of the new jersey property to ms callahan subject_to the chase mortgage the chancery court did not rule on the merits of ms callahan’s fraud claim and did not find any specific instances of fraud on date ms callahan remitted to chase approximately dollar_figure million and paid off the mortgage ms callahan funded the remittance with a new mortgage note of dollar_figure and cash for the remaining amount iv ms callahan’s bank accounts at all relevant times ms callahan had a personal bank account with td bank td bank account the deposits into that account during the relevant times were mainly monthly payments of dollar_figure to dollar_figure from a_trust and the dollar_figure that ms callahan received from the florida transaction none of the other proceeds from either of the two property transactions was transferred to the td bank account monthly transfers of dollar_figure the amount of monthly rent due under the new jersey lease were wired from the td bank account to another account beginning date v disputed deductions on their return petitioners claimed a deduction for dollar_figure in residence mortgage interest_paid on the wall street note the payment of this interest was reported to them on the substitute form_1098 discussed above petitioners also claimed a dollar_figure deduction for cash charitable_contributions they aim to substantiate this deduction by way of a receipt reporting that they made dollar_figure of charitable_contributions i introduction opinion respondent argues that petitioners are taxable on ms callahan’s sale of both subject properties to that end respondent asserts ms callahan voluntarily entered into the promoted sale-leaseback transactions as to the properties she executed documents for the sale of the properties to avoid foreclosure and she leased the properties in part with prepaid rent funded by loan proceeds from the sales respondent concludes that ms callahan realized dollar_figure million and dollar_figure5 million from the respective sales of the florida property and the new jersey property as reported on the settlement statements petitioners do not dispute that both the florida property and the new jersey property were in fact sold in they argue that the court should disregard the sale of the new jersey property because they state the chancery court voided the sale ab initio they argue alternatively as to the sale of the new jersey property and argue exclusively as to the sale of the florida property that respondent’s calculation of the amounts ms callahan realized on each sale is too high petitioners argue that the amounts that ms callahan realized as to the sale of the new jersey property were the dollar_figure from the short_sale of the new jersey property and the dollar_figure of cancellation_of_indebtedness_income with respect to the forgiven portion of the wall street note petitioners argue that the amount that ms callahan realized on the sale of the florida property was dollar_figure consisting of the dollar_figure of the fremont note which was paid off with the sale proceeds and the dollar_figure ms callahan received we agree with respondent that each sale was a taxable_event we conclude however that the amounts that ms callahan realized on each sale were less than respondent asserts ii burden_of_proof as to the deficiency we begin our analysis with a discussion of the burden_of_proof as to the deficiency generally the commissioner’s determinations in a notice_of_deficiency are presumed correct and taxpayers bear the burden of proving those determinations wrong rule a 290_us_111 where however a case involves unreported income and is appealable to the court_of_appeals for the third circuit which is the case here absent a contrary written stipulation see sec_7482 the commissioner must produce foundational evidence linking the taxpayers to the tax-generating activity in order the commissioner bears the burden of proving any assertion that a deficiency is greater than that determined in the notice_of_deficiency see rule a thus respondent bears the burden of proving the increased deficiency that he seeks on account of ms callahan’s sale of the new jersey property to benefit from the presumption of correctness as to those items see 794_f2d_884 3d cir citing 552_f2d_549 3d cir aff’g in part rev’g in part and remanding t c memo vacating and remanding tcmemo_1985_ respondent’s primary determination in the notice_of_deficiency involved income from ms callahan’s sale of the florida property respondent is entitled to the presumption of correctness as to this determination because he has produced foundational evidence linking ms callahan to income from the transfer of the florida property in evidence are a wage and income transcript from the internal_revenue_service which shows that clear title issued ms callahan a form 1099-s for reporting a sale of real_estate property for dollar_figure million and a deed ms callahan executed to transfer title of the florida property to ms losner the sale proceeds reported on the form 1099-s formed the basis of respondent’s initial determination of deficiency given that petitioners failed to report any gain on the sale of the florida property respondent’s remaining disputed determinations relating to the notice_of_deficiency concern the disallowance of deductions claimed for charitable_contributions and qualified_residence_interest the deficiency_notice is naturally entitled to a presumption of correctness as to these items petitioners thus bear the burden of proving the deficiency determination incorrect absent an exception to the general_rule petitioners point to the exception in sec_7491 and ask the court to place the burden_of_proof on respondent pursuant thereto we need not decide whether that exception applies because the parties have provided sufficient evidence for us to decide the factual issues in dispute without regard to the burden_of_proof see 131_tc_185 citing 394_f3d_1030 8th cir aff’g t c memo we decide those issues accordingly iii sales of real properties a background the supreme court has defined income as undeniable accessions to wealth clearly realized and over which the taxpayers have complete dominion 348_us_426 for a cash_basis taxpayer gross_income includes any amount that the taxpayer actually or constructively receives sec_1_451-1 income_tax regs income not actually reduced to a taxpayer’s possession is constructively received by a taxpayer in the year during which the income is credited to an account set apart or otherwise made available so that the taxpayer may draw upon it at any time sec_1_451-2 income_tax regs income is not constructively received if its control is subject_to substantial limitations or restrictions id b new jersey property march judgment petitioners argue that the march judgment voided ab initio the transfers of title to the new jersey property and that res_judicata precludes this court from recognizing ms callahan’s sale of the new jersey property as a sale for federal_income_tax purposes alternatively petitioners argue the chancery court’s finding in the march judgment of fraud as to the transfers of the new jersey property allows ms callahan to rescind her contract to sell that property petitioners conclude that the transfers of the new jersey property are considered never to have happened with ms callahan retaining title to that property at all times we disagree with petitioners’ argument and conclusion under the doctrine_of res_judicata or claim preclusion a final judgment on the merits in a prior suit bars a second suit involving the same cause of action and the same parties or their privies 439_us_322 n because respondent was neither a party nor in privity with a party to the proceeding in the chancery court petitioners’ reliance on res_judicata is misplaced nor from a factual point of view did the march judgment void the sale of the new jersey property ab initio as petitioners claim the state court entered a default judgment against mr wolkowitz after he failed to answer ms callahan’s complaint deeming the transfers to be void subject_to chase’s mortgage and the resulting mortgage lien the judgment did not state that the transfers were void ab initio the fact that the chancery court voided the transfers subject_to chase’s existing mortgage suggests that the court was mindful that voiding the transactions from the beginning could nullify all transactions that followed the initial transfers including the mortgaging of the property by chase as a successor to washington mutual implicit in the chancery court’s order voiding the transfers subject_to the existing mortgage was that chase’s mortgage interest in the property was valid as a corollary the chancery court did not void the transfers from the beginning for the same reason the march judgment does not allow ms callahan to equitably rescind her contract to sell the new jersey property as a fraudulent conveyance under new jersey law equitable fraud provides a basis for a party to rescind a contract which voids the contract ab initio meaning that it is considered ‘null from the beginning’ and treated as if it does not exist for any purpose first am tit ins co v lawson a 2d n j emphasis added quoting black’s law dictionary 7th ed the march judgment however was not predicated on a finding of equitable fraud nor did the chancery court specifically make any finding of fact or render any opinion on the merits of the fraud claim we shall recognize ms callahan’s sale of the new jersey property as such and turn to determine the amounts that she realized on that sale capital_gain income according to the new jersey hud-1 the contract sale price was dollar_figure5 million of that amount dollar_figure was financed through a loan with washington mutual and mr wolkowitz purportedly paid the rest in cash on the basis of the evidence before us including her bank statements we find that ms callahan did not actually or constructively receive the portion of the contract_price mr wolkowitz purportedly paid in cash and thus she did not receive income to that extent as to the dollar_figure in loan proceeds it is undisputed that ms callahan realized at least dollar_figure that was applied to the wall street note we also find that ms callahan realized an additional dollar_figure from her constructive receipt of the portion of the sale proceeds that was used to pay the settlement charges shown on the new jersey hud-1 on her behalf see sec_1_451-2 income_tax regs while the list of checks that mr siminou provided does not show he made a disbursement out of the loan proceeds to pay the settlement charges we find that one of the entities related to mr losner paid the settlement charges on ms callahan’s behalf in order to close the transaction we also find that ms callahan realized an additional dollar_figure from the constructive receipt of the rent prepaid on her behalf in addition to the new jersey lease and the list of checks from mr siminou’s closing files we note a letter faxed to ms azran dated date in which ms callahan wrote i am responding to the selection of payments towards use and occupancy of my new jersey property after working numbers i have decided to credit the dollar_figure remaining towards may’s use and occupancy please tell me how to send the balance of dollar_figure remaining for use and occupancy and all future payments it is apparent from the letter that by credit the dollar_figure remaining towards may’s use and occupancy ms callahan was referring to the dollar_figure prepaid rent because dollar_figure of rent was prepaid ms callahan was not required to make rent payments for the first four months in dollar_figure x dollar_figure however the remaining prepaid amount of dollar_figure dollar_figure - dollar_figure would be insufficient to pay for the entire month of may this explains why ms callahan asked for a dollar_figure credit towards may’s rent and paid only dollar_figure in addition to the credit dollar_figure dollar_figure dollar_figure ms callahan testified that she was told there was extra money available in the transactions to apply towards rent together the evidence shows that dollar_figure in rent was prepaid and it came from mr wolkowitz’s loan proceeds that went to the entities mr losner ostensibly either owned or controlled ie rei equity settlement services inc and victory blvd corp we further find that ms callahan did not realize any part of the dollar_figure fee referred to in the lease from the sale of the new jersey property the only evidence relating to the fee is the provision in the new jersey lease and there is no evidence showing the fee was actually paid we further find that ms callahan did not actually or constructively receive any other amount from the new jersey transaction ms callahan’s bank statements do not show she actually received any of the proceeds of the new jersey sale indeed the evidence shows the loan proceeds were distributed to other individuals and entities unrelated to ms callahan further if ms callahan knew that there were more proceeds available from the sale and that they were being the bank statements of the td bank account show dollar_figure was transferred out of the account on date held by mr losner in trust for her use she would not have asked in her letter to ms azran that she be credited only dollar_figure the fact that ms callahan thought she only had dollar_figure credit in her account shows there was nothing else from the sale of the new jersey property that was set apart for her or otherwise made available so that she may draw upon it at any time see sec_1_451-2 income_tax regs moreover ms callahan began making her monthly rent payments of dollar_figure in date if there were more money left from the new jersey transaction or even from the florida transaction set_aside for ms callahan and she knew about it it would make little sense for her to start making monthly rent payments as early as date to recapitulate ms callahan realized the following amounts from her sale of the new jersey property applied to wall street note settlement charges prepaid rent total dollar_figure big_number big_number big_number ms callahan’s basis in the new jersey property the parties stipulated that ms callahan’s basis in the new jersey property immediately before the sale was dollar_figure the basis_reduction required under sec_108 does not apply because as we will explain more fully below petitioners may not exclude any portion of the discharge of her mortgage indebtedness under sec_108 further no adjustment under sec_1016 is required accordingly ms callahan’s adjusted_basis in the new jersey property for determining the amount of her gain under sec_1001 is dollar_figure see also sec_1 ordinary_income from cancellation of indebtedness gross_income includes the amount of discharged debt sec_61 thus in addition to her capital_gain income ms callahan also realized ordinary_income from the cancellation of a portion of the wall street note unless a statutory exclusion applies otherwise see sec_61 sec_108 sec_1 a income_tax regs in their brief petitioners appear to be claiming that any debt_cancellation income is considered capital_gain income the amount_realized on the sale of property that secures a recourse_liability however does not include amounts that are or would be if realized and recognized income from the discharge of that petitioners asserted for the first time on brief that ms callahan’s basis in the new jersey property includes dollar_figure in litigation costs that she incurred to regain title to the property other than ms callahan’s vague and conclusory testimony at trial that she spent over dollar_figure in litigation costs to regain title to that property the record contains no evidence to substantiate petitioners’ assertion moreover we note any such fees would have been incurred by ms callahan in a taxable_year after the sale of the property in liability under sec_61 sec_1_1001-2 income_tax regs see also 461_us_300 o’connor j concurring noting commissioner’s longstanding position reflected in sec_1_1001-2 income_tax regs income realized on the discharge of such debt is ordinary_income taxed at ordinary rates the total amount due on the recourse note on the date of the sale was dollar_figure and the lender accepted dollar_figure in settlement of that debt the lender thus discharged dollar_figure of the debt dollar_figure - dollar_figure ms callahan realized ordinary_income of dollar_figure on that discharge unless one or more of the exclusions under sec_108 applies petitioners argue only that the exclusion for qualified_principal_residence_indebtedness applies see sec_108 h qualified_principal_residence_indebtedness means indebtedness incurred in acquiring constructing or substantially improving a taxpayer’s principal we observe that this amount included accrued mortgage interest of dollar_figure select portfolio reported on the substitute form_1098 for that ms callahan paid dollar_figure in mortgage interest which subsumes the dollar_figure mortgage interest we determine sec_108 and h was added by the mortgage forgiveness debt relief act of pub_l_no sec_2 and b stat pincite and applies to discharges of indebtedness on or after date residence to the extent it does not exceed dollar_figure million for married individuals filing a joint_return sec_108 sec_163 such acquisition_indebtedness that was subsequently refinanced continues to be qualified indebtedness for the purpose of sec_108 see sec_163 a taxpayer claiming the exclusion must reduce his or her basis in the principal_residence by the amount excluded from gross_income under sec_108 sec_108 petitioners claim that a portion of the wall street note dollar_figure was attributable to qualified_principal_residence_indebtedness under sec_108 the record before us does not support such claim there is no evidence showing any part of ms callahan’s original purchase_price of dollar_figure was financed with a mortgage loan that was then refinanced with the wall street note in date the record also does not show ms callahan used any of the proceeds from the wall street note to finance the construction or substantial_improvement of the new jersey property or to refinance a debt that she incurred for such construction or improvement thus the record does not support a conclusion that any portion of the wall street note was qualified_principal_residence_indebtedness within the meaning of sec_108 see sec_108 accordingly petitioners must recognize dollar_figure in ordinary_income for from the discharge of that portion of ms callahan’s wall street note c florida transaction amount_realized petitioners argue that ms callahan realized from the sale of the florida property an amount equal to the sum of the satisfaction of her fremont note dollar_figure and the dollar_figure she received respondent counters that ms callahan realized the dollar_figure million shown on the hud-1 settlement statement plus the rent prepaid on her behalf under the florida lease the recording stamp on the deed and the florida hud-1 show a contract_price of dollar_figure million of that amount dollar_figure5 million was financed with ms losner’s mortgage loan from washington mutual and the rest ostensibly with cash but the evidence shows that ms losner’s purported cash contribution to the transaction was in fact only the proceeds of the two short-term loans from messrs lucas and cueno that were immediately repaid to them after closing thus ms losner never contributed any cash of her own and ms callahan did not receive income to that extent correspondingly the issue is how much of the proceeds from ms losner’s mortgage note ie dollar_figure should be included in the amount ms callahan realized of the loan proceeds dollar_figure was used to pay off ms callahan’s fremont note and dollar_figure was actually disbursed to her thus it cannot be disputed--in fact petitioners have conceded on brief--that they realized at least these amounts at trial ms callahan admitted that the rent for the florida property was prepaid for the whole year and that she did not pay it out of her own pocket thus the prepaid rent could only have come from the dollar_figure of the loan proceeds from ms losner’s mortgage note that was distributed to mr losner’s rei because the greater weight of the evidence shows that dollar_figure was paid to rei and credited to ms callahan’s account in to prepay 12-month’s rent for the florida property we find that ms callahan constructively received that amount from the sale of the florida property see sec_1_451-2 income_tax regs petitioners argue that the prepaid rent should not be treated as constructively received by ms callahan because as she claims she did not have access to the florida property after the parties completed the transaction this argument is a red herring the evidence shows that dollar_figure was credited to ms callahan’s account and unconditionally set apart for her to prepay months of rent at the commencement of the florida lease in even if for the sake of argument ms callahan were subsequently denied access to the florida property when she had a right to access under the florida lease this would have nothing to do with her constructive receipt of the amount in prepaid rent ms callahan was entitled to dollar_figure of the loan proceeds upon the sale of the florida property in and mr losner or ms losner applied those proceeds toward her obligation to pay rent under the florida lease as to the charges to ms callahan shown on the florida hud-1 the evidence establishes that she constructively received the following items of income dollar_figure in settlement charges to her and dollar_figure of county real_estate tax she owed for january through date that was paid on her behalf the florida hud-1 shows that the settlement charges imposed on ms callahan included different types of fees and the title insurance premium paid to clear title--an entity not implicated in petitioners’ fraud allegation--as well as the deed transfer_tax paid to the state because the record does not show that petitioners paid these settlement charges or the prorated county tax out of their own pocket we infer that they were paid using ms losner’s loan proceeds for ms callahan’s benefit accordingly we conclude that they constituted ms callahan’s constructive receipt of income cf sec_1001 with respect to estimated_tax seller closing cost contribution and taxes the record does not provide any information as to what these payments were and whom they were paid to without having any reasonable factual basis in the record to at least infer that these were payments actually made for ms callahan’s benefit we decline to conclude that she constructively received any income relating thereto on the dollar_figure option_price stated in the florida lease there is no evidence showing the dollar_figure option_price was ever paid and even if it was paid there is no evidence showing it was paid with any of the sale proceeds to recapitulate ms callahan realized the following amounts in on the sale of the florida property see sec_1001 payoff of fremont note disbursement prepaid rent settlement charges county taxes total dollar_figure big_number big_number big_number big_number big_number ms callahan’s basis in the florida property we next determine ms callahan’s basis in the florida property at the time of the sale the parties agree that ms callahan’s basis was increased by dollar_figure when her mother died the parties dispute whether ms callahan’s basis was dollar_figure before her mother died as petitioners assert we conclude that it was ms callahan testified that she and her mother together paid dollar_figure in the aggregate for the florida property that she provided of the downpayment and that she made of all mortgage payments on the basis of that testimony ms callahan now claims the additional basis of dollar_figure we find ms callahan’s testimony on this matter credible even though the florida property was purchased years ago one does not usually forget how much he or she paid for a house thus we find that there is a sufficient evidentiary foundation for us to conclude that ms callahan had an additional dollar_figure basis in the florida property we conclude that ms callahan’s adjusted_basis in the florida property for determining the amount of her gain under sec_1001 was dollar_figure dollar_figure dollar_figure when she sold it see sec_1016 see also sec_1 iv deductions a charitable_contributions the parties stipulated that petitioners claimed deductions for cash charitable_contributions of dollar_figure and provided a receipt for dollar_figure to substantiate that claim respondent concedes that petitioners may deduct dollar_figure of the dollar_figure as a charitable_contribution because nothing in the record shows that petitioners have met the requirements under sec_170 and the regulations under that section to substantiate a deduction in excess of dollar_figure we hold that petitioners’ deduction for cash charitable_contributions is limited to dollar_figure b qualified_residence_interest deduction respondent disallowed petitioners’ mortgage interest_expense_deduction of dollar_figure the parties have stipulated that petitioners substantiated the payment of dollar_figure on which petitioners based the claimed deduction we understand respondent to continue to argue that petitioners are not entitled to deduct any of that amount under sec_163 deductions including those for qualified_residence_interest are a matter of legislative grace 292_us_435 the burden is upon the taxpayers to prove that they are entitled to the deductions claimed 503_us_79 under sec_163 qualified_residence_interest is deductible the term qualified_residence_interest means any interest_paid or accrued during the taxable_year on acquisition_indebtedness or home_equity_indebtedness with respect to a qualified_residence sec_163 the term acquisition_indebtedness means any debt that is secured_by the residence and that is incurred to acquire construct or substantially improve a taxpayer’s qualified_residence sec_163 refinanced acquisition_indebtedness continues to be acquisition_indebtedness for the purposes of sec_163 the term home_equity_indebtedness means any debt secured_by the qualified_residence to the extent the aggregate amount of the indebtedness does not exceed the taxpayer’s equity in the residence ie the fair_market_value of the qualified_residence reduced by the acquisition_indebtedness of the residence sec_163 the aggregate amount that may be treated as acquisition_indebtedness for any period is generally limited to dollar_figure million and the aggregate amount that may be treated as home_equity_indebtedness for any period is generally limited to dollar_figure sec_163 c ii because ms callahan acquired the new jersey property from her father in and obtained the dollar_figure million wall street note in the wall street note could not be acquisition_indebtedness on the basis that it was incurred to acquire the new jersey property as we discussed earlier the record does not show ms callahan originally purchased the property with a loan that was later refinanced by the wall street note petitioners also have failed to show that any of the proceeds from the wall street note were used to finance the construction or substantial_improvement of any part of the new jersey property or were used to refinance a debt incurred for such construction or improvement thus petitioners have failed to show that any portion of the wall street note was acquisition_indebtedness under sec_163 the wall street note however was home_equity_indebtedness within the meaning of sec_163 the note was secured_by the new jersey property the parties do not dispute that the new jersey property was a qualified_residence and the record supports such a finding see sec_163 it also appears that the amount of the wall street note did not exceed ms callahan’s equity in the property in any event the aggregate amount that may be treated as home_equity_indebtedness is limited to dollar_figure well below the principal_amount of the note accordingly we find that petitioners are entitled to deduct dollar_figure of mortgage interest_paid but only to the extent that it is attributable to dollar_figure of the wall street note the parties should determine this amount in their rule computation v accuracy-related_penalty respondent determined that petitioners are liable for an accuracy-related_penalty because they substantially understated their income_tax or alternatively were negligent or disregarded rules or regulations see sec_6662 and b and petitioners will have a substantial_understatement_of_income_tax if the amount of the understatement exceeds the greater of of the tax required to be shown on their return or dollar_figure see sec_6662 alternatively we will sustain respondent’s determination to impose an accuracy-related_penalty if we decide that petitioners failed to make a reasonable attempt to comply with provisions of the internal revenue laws or disregarded rules or regulations by acting carelessly recklessly or with intentional disregard sec_6662 sec_1_6662-3 and income_tax regs only one accuracy-related_penalty may be imposed for a given portion of an underpayment even though that portion implicates more than one form of misconduct described in sec_6662 sec_1_6662-2 income_tax regs under sec_7491 respondent bears the burden of production with respect to petitioners’ liability for the accuracy-related_penalty to meet this burden respondent must come forward with sufficient evidence indicating that it is appropriate to impose the relevant penalty see higbee v commissioner t c pincite once respondent sustains his burden of production the burden_of_proof falls upon petitioners except for the increased portion of the accuracy- related penalty raised in the amended answer see id pincite petitioners may satisfy their burden of proving that the penalty is unwarranted by establishing an affirmative defense such as reasonable_cause or substantial_authority see id pincite respondent has met his burden of production by showing that petitioners acted negligently when they failed to ascertain the extent of their tax_liabilities resulting from the new jersey transaction and the florida transaction with respect to the new jersey transaction the record shows petitioners received a substitute form_1098 which reported that during ms callahan had paid dollar_figure of interest and dollar_figure of loan principal as to that property although petitioners claimed the mortgage interest_deduction consistent with what was reported on the substitute form_1098 they did not report the payoff of the principal balance of their mortgage that was also stated on that document this type of cherrypicking shows petitioners were acting with the intentional disregard of their responsibility to comply with the federal tax statutes with respect to the florida transaction petitioners claim they never received a form 1099-s or a form_1098 but ms callahan must have been aware that the fremont note was paid off after the florida transaction was completed to be sure the fact that ms callahan was relieved of her mortgage liability should have at least prompted her to inquire whether the immediate and direct economic benefit that she enjoyed was taxable further the substitute form_1098 for her new jersey property should have raised questions about the taxability of the respondent’s burden of production also is met if the rule computation shows that petitioners had a substantial_understatement_of_income_tax see eg jarman v commissioner tcmemo_2010_285 100_tcm_599 prince v commissioner tcmemo_2003_247 86_tcm_283 florida transaction her failure to ask the necessary questions is indicative of her negligencedollar_figure we now turn to petitioners’ claimed defense their sole defense in brief is that they had reasonable_cause and acted in good_faith as to their return because ms callahan did not understand that the transactions resulted in the transfer of title to the properties the record leads us to find to the contrary ms callahan knew that the transactions involved the sales of her properties to be sure ms callahan was seeking a way to avoid foreclosure of the mortgages on her properties and knew the lease buyback program that mr losner offered involved short_sale of her properties and her signing various documents moreover petitioners were able to enjoy the immediate impact of the economic benefits resulting from the transactions one day ms callahan was facing foreclosure and the next day she was able to keep her properties with rent prepaid and not having to worry about making mortgage payments for an entire year even if she discerned in date that she was possibly a victim of fraud that fact would not excuse petitioners’ reporting responsibility when they filed their federal_income_tax return months earlier petitioners also acted negligently when they failed to report certain items of income and claimed deductions without maintaining adequate books_and_records to substantiate their amounts see sec_1_6662-3 income_tax regs we sustain respondent’s determination that the accuracy-related_penalty is applicable to the full amount of the deficiency including the portion asserted in the amended answer vi epilogue we have considered all of the parties’ arguments and all arguments not discussed herein have been rejected as moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
